DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 29 May 2018. It is noted, however, that applicant has not filed a certified copy of the KR 10-2018-0060886 application as required by 37 CFR 1.55.

Information Disclosure Statement
It is noted that an Information Disclosure Statement under 37 CFR 1.97 for the present application has not been received by the Office.  If Applicant believes this to be in error, Applicant should submit documentation supporting a proper filing of any previously submitted information disclosure statements in order to have such disclosures considered by the Office.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what is meant by “the bolt having a head within the rotor”.  Similarly regarding claim 11, it is unclear what is meant by “the bolt is inside the rotor and does not extend outside of the rotor”.  For instance, Applicant’s Figs. 4-5 show the bolt being external to the rotor, but the bolt 660 is shown to be in a recess 643a formed by bolt receiver 643 and bushing 642.  Clarification and correction of the structural configuration between the rotor and the bold is required.  It is noted that the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0163306 to KIM et al. (“KIM”).
Regarding claims 1-2 and 6-16, KIM (in Figs. 2-3 and associated text) discloses a washing machine comprising: 
a cabinet (1);
a tub (2) inside the cabinet and configured to contain wash water; 
a drum (3) inside the tub and configured to contain laundry; 
a water supply device configured to supply the wash water into the tub (inherent/implicit to KIM’s disclosed tub “for receiving wash water therein”); 
a drain configured to discharge the wash water in the tub to the outside (inherent/implicit to a washing machine with tub for receiving wash water, manifestly also configured to drain said wash water); 	
a driving device (5) configured to provide power to the drum; and 
a control device configured to control the driving device (electric control means inherent/implicit to automatic washing machines such as that in KIM that employs a direct drive electric motor), wherein the driving device includes:
a driving shaft (4) connected to the drum; 
a rotor (13) configured to rotate the driving shaft; and
a bolt (15a/15b/15c) coupled to the driving shaft (either directly or indirectly), the bolt having a head within the rotor (note bolts 15a and 15c having heads fully inside and within the rotor, and bolt 15b within the top and bottom of rotor 13 in Figs. 2-3),
wherein the rotor includes: 
a rotor frame (13a/13b);
a bushing at a center of the rotor frame (note bushing portion at hole 137 or bushing-type central portion of frame 13 proximate to central bolt 15b); and 
a bolt receiver (connector 16) in the bushing,
further comprising one or more bearings (6b) configured to support the driving shaft,
wherein the bolt receiver includes a coupling unit in the bushing (note connector 16 of KIM is within the bushing and provides a coupling function),
wherein the coupling unit corresponds to a size of the bearing (see Fig. 3 wherein the connector 16 and bearing 6b are corresponding in size around shaft 4),
wherein the driving shaft has a front end coupled to the drum and a back end coupled to the bolt receiver (see Figs. 2-3),
wherein the bolt receiver has a front end that has a diameter corresponding to the back end of the driving shaft (see Figs. 2-3),
a driving device configured to provide a driving force to a drum in a washing machine configured to contain laundry, the driving device comprising: a driving shaft connected to the drum; a rotor configured to rotate the driving shaft; and a bolt coupled to the driving shaft, wherein the bolt is inside the rotor and does not extend outside of the rotor (see driving device cited above),
wherein the rotor includes: a rotor frame; and a bolt receiver at one side of the rotor frame and having the driving shaft therein (see rotor frame and bolt receiver cited above),
further comprising a stator (14) configured to provide a driving force to the rotor,
wherein the rotor frame surrounds the stator and has a center with a hole therein, and the bolt receiver is at the center of the rotor frame (see above and rotor/stator configuration in Figs. 2-3),
further comprising a bushing between the rotor frame and the bolt receiver (see bushing cited above),
wherein the bolt is inside the bolt receiver (see above and Figs. 2-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of US 2018/0347097 to YONEDA et al. (“YONEDA”).
KIM, supra, discloses the claimed invention including a conventional washing machine with driving device.  While Examiner takes the primary position that KIM inherently/implicitly teaches a water supply, a drain, and a control device for controlling the driving device, even if assuming arguendo that one were to interpret KIM as not having such features as inherent or implicit in the teaching of an automatic washing machine, such features are old and known in the art.  For instance, YONEDA teaches a similar washing machine with driving device, which includes a water supply configuration (51/52), a drain configuration (40/41), and a control device (701) configured to control the driving device (see YONEDA at Figs. 1, 10, and associated text).
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the washing machine of KIM with washing machine features such as a water supply, drain, and control device for the driving device, for their intended purposes, to yield the same and predictable results.

Allowable Subject Matter
Claims 3-5 and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711